DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2019 has been entered.

Election/Restrictions
Claims 16-28 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on October 19, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 19, 2018 is partially withdrawn.  Claims 17-20, 22, and 24-26, directed to a partition plate with a constant number of through holes, and/or including axial holes and a support plate are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Status of Claims
This action is in reply to the request for continued examination filed on November 22, 2019.
The amendment filed to the specification on November 22, 2019 is entered.
Claims 16-28 are currently pending and have been examined.
Claims 16, and 23 are amended.
Claim 28 is new.
Applicant’s amendment to Claims 16 and 23 overcomes the objection to the claims, set forth in the Final Rejection mailed September 09, 2019.  The objection is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020 was filed after the mailing date of the final Office action on September 09, 2019.  The 

Allowable Subject Matter
Claims 16-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate nor render obvious the combination set forth in independent Claim 16, and specifically does not disclose the following:
An evaporator, comprising: a partition plate wherein the partition plate has:
a first half portion disposed in an inlet vicinity region disposed on a side of the inlet of the fluid; and a second half portion disposed opposite to the first half portion across a midpoint of the partition plate in the longitudinal direction, the second half being disposed in an inlet remote region disposed remote from the inlet of the fluid in the longitudinal direction of the vessel, and wherein a flow-path area defined by the plurality of through holes formed at the first half portion in the inlet vicinity region of the partition plate is greater than a flow-path area defined by the plurality of through holes formed at the second half portion in the inlet remote region of the partition plate.
The closest prior art of record is (JP2002349999) to Shikarata et al (hereinafter “Shikarata”).
The closest prior art of Shikarata, teaches all of the feature of Claim 16, except wherein the partition plate has: a first half portion disposed in an inlet vicinity region disposed on a side of the inlet of the fluid; and a second half portion disposed opposite to the first half portion across a midpoint of the partition plate in the longitudinal direction, the second half being disposed in an inlet remote region disposed remote from the inlet of the fluid in the longitudinal direction of the vessel, and wherein a flow-path area defined by the plurality of through holes formed at the first half portion in the inlet vicinity region of the partition plate is greater than a flow-path area defined by the plurality of through holes formed at the second half portion in the inlet remote region of the partition plate.
Other prior art not made of record, but relied upon in consideration of the cited allowable subject matter includes the following:
(U.S. Patent Application Publication No. 2014/0311721) to Esformes et al. (hereinafter “Esformes”); (U.S. Patent Application Publication No. 2009/0178789) to Luo et al. (hereinafter “Luo”); and (U.S. Patent Application Publication No. 2013/0277020) to Numata et al. (hereinafter “Numata”).  
Esformes teaches, an evaporator with a plurality of heat transfer tubes, and a partition plate that separates the heat transfer tubes into two groups.  However, the partition plate of Esformes fails to cure the cited deficiency of Shikarata.
Luo teaches an evaporator with the inlet at the bottom of the evaporator and a partition plate between the inlet and the heat transfer tubes.  However the partition plate of Luo fails to longitudinally extend as claimed and does not cure the cited deficiency of Shikarata,
Lastly, Numata teaches, an evaporator with multiple outlets, and trough sections between heat transfer tubes and the trough is configured and arranged to accumulate 
However, there is no teaching in the prior art of record that would, reasonably absent impermissible hindsight, motivate, one of ordinary skill in the art to modify the teachings of the prior art to provide, an evaporator comprising: a partition plate wherein the partition plate has: a first half portion disposed in an inlet vicinity region disposed on a side of the inlet of the fluid; and a second half portion disposed opposite to the first half portion across a midpoint of the partition plate in the longitudinal direction, the second half being disposed in an inlet remote region disposed remote from the inlet of the fluid in the longitudinal direction of the vessel, and wherein a flow-path area defined by the plurality of through holes formed at the first half portion in the inlet vicinity region of the partition plate is greater than a flow-path area defined by the plurality of through holes formed at the second half portion in the inlet remote region of the partition plate, as claimed in Claim 16, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments, see Remarks, filed November 22, 2019 with respect to the previous rejection of Claims 16, 19, 21, 23 and 26-27, have been fully considered and are persuasive.  The Final Rejection of September 09, 2019 has been withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.J./Examiner, Art Unit 3763  
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763